Citation Nr: 0829104	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Evaluation of scoliosis of the lumbar spine with 
degenerative disc disease of the lumbar spine, with 
degenerative disc disease in the thoracic spine, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to a separate evaluation for neurologic 
dysfunction.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which granted service connection for dextrorotatory scoliosis 
of the lumbar spine, with thoracic component and thoracic 
degenerative joint disease, evaluated as 20 percent 
disabling.  The veteran perfected a timely appeal to that 
decision.  


FINDINGS OF FACT

1.  The veteran's back disability is manifested by some 
painful limitation of motion with tenderness and spasm in the 
paraspinous muscles; his remaining functional range of motion 
is better than 30 degrees of flexion.  

2.  Degenerative disc disease is not productive of ankylosis, 
or incapacitating episodes having a total duration of at 
least four weeks during any 12 month period.  Bedrest has not 
been prescribed.  

3.  The veteran's degenerative disc disease of the lumbar 
spine results in neurologic impairment, characterized by 
radiating pain and decreased sensation in the left lower 
extremity.  This is equivalent to mild incomplete paralysis 
of the left sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
scoliosis with degenerative disc disease of the lumbar spine 
and degenerative disc disease of the thoracic spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.1-4.10, 
4.71a, Diagnostic Codes 5003, 5237-5243 (2007).  

2.  Left lower extremity sciatic neuropathy is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2005 from the RO to the veteran which 
was issued prior to the RO decision in June 2005.  Additional 
letters were issued in January 2006.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded VA compensation examinations in January 2006 
and January 2008.  In addition, the December 2005 SOC, the 
June 2006 SSOC, the September 2006 SSOC, and the January 2008 
SSOC provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating for the spine disorder is being denied, 
such matter is moot.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in April 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided supplemental statements of 
the case (SSOCs) in June 2006, September 2006, and January 
2008, which reviewed and considered all evidence of record.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim.  Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008).  Regardless, the veteran is able to 
report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for dextrorotatory 
scoliosis of the lumbar spine, with thoracic component and 
thoracic degenerative joint disease, given that he has been 
provided all the criteria necessary for establishing higher 
evaluations, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  To that extent that 
there has been any presumed prejudicial preadjudicative 
notice error, if any, it did not affect the essential 
fairness of the adjudication now on appeal.  


II.  Factual background.

The record reflects that the veteran served on active duty 
from November 1980 to November 1984.  Of record is a medical 
evaluation board proceeding, dated in July 1984, indicating 
that the veteran began experiencing problems with her back 
while stationed in Germany in November 1982.  It was noted 
that an orthopedic evaluation revealed the scoliosis which 
had not progressed, but has been aggravated by her duties as 
a service person.  She has required multiple temporary 
profiles to bring this far through her military career.  The 
veteran was diagnosed with thoracolumbar rotoscliosis of 28 
degrees.  

The veteran was afforded a VA examination in June 2005, at 
which time she complained of back pain in the right flank 
area and in the right scapular area.  She has not missed work 
because of her back condition.  It was also noted that she 
does not have impairment of her activities of daily living, 
and repetitive motion and flare-ups do not cause additional 
limitation in the range of motion of her spine.  Straight leg 
raising to 90 degrees was negative bilaterally.  Lasegue sign 
was negative bilaterally; and Waddell's test was negative.  
Her knee jerks and ankle jerks were brisk at 2+ throughout 
and symmetrical.  Her range of motion of the lumbar spine, 
revealed posterior extension was from 0 to -30 degrees with 
pain in the right flank area, forward flexion was from 0 
degrees to 90 degrees with rotatory scoliosis of both the 
lumbar and dorsal spine with pain in the right flank area 
that is less than on extension.  Lateral flexion right and 
left pain only to the right at 30 degrees, none to the left 
on lateral flexion at 30 degrees to the left.  Rotation was 
35 degrees each way, with pain on rotation to the right only 
at 35 degrees.  The veteran denied incontinence of urine or 
stool.  She also denied any sensory malfunction in either 
lower extremity.  The pertinent diagnosis was dextrorotatory 
scoliosis of the lumbar spine, with thoracic component and 
thoracic degenerative joint disease.  

VA progress notes dated from September 2005 through January 
2006 show that the veteran received ongoing clinical 
evaluation and treatment for complaints of increased low back 
pain.  In November 2005, the veteran was referred to physical 
therapy for evaluation and treatment of low back pain and 
spasms.  

On the occasion of another VA examination in January 2006, 
the veteran stated that she has suffered from severe back and 
neck stiffness which radiates to her right shoulder and mid 
forearm.  The veteran complained of constant pain in the 
right lower back; she stated that the pain travels to right 
buttock and right leg.  She described the pain as aching, 
burning and sharp in nature; she rated the pain as an 8 in 
intensity.  The veteran related that the pain was elicited by 
physical activity, and is relieved by medication.  She 
reported incapacitating episodes as often as 6 times per 
year, which lasts for 5 days; over the past year, she 
reported 3 incidents of incapacitation for a total of 15 
days.  It was noted that the physician who recommended bed 
rest was K. Davis.  The condition resulted in 20 lost days 
from work per year.  The veteran also described pain in the 
mid back as a result of degenerative joint disease in the 
thoracic spine.  She stated that the pain is elicited by 
physical activity and stress, and is relieved by medication.  
She rated incapacitating episodes as often as 3 times per 
year, which lasts for 7 days.  Over the past year, she had 5 
incidents of incapacitation for a total of 35 days.  It was 
noted that the veteran in unable to do housework, run, bend, 
push and pull as a result of pain.  

Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm was absent.  
There was tenderness noted on examination of the right 
posterior chest wall between the 6th and 7th ribs.  There was 
negative straight leg raising on the right and the left.  
There was no ankylosis of the spine.  Range of motion of the 
thoracolumbar spine revealed flexion to 90 degrees with onset 
of pain at the 70 degree angle.  Extension was 30 degrees 
with onset of pain at 20 degrees.  Lateral flexion was 20 
degrees, bilateral; and rotation was 20 degrees, bilaterally.  
After repetitive use, the joint function of the spine was 
additionally limited by pain, lack of endurance and pain has 
the major functional impact.  It is not additionally limited 
by fatigue, weakness, and incoordination.  The examiner also 
noted that she was unable to make a determination without 
resorting speculation on whether pain, fatigue, weakness, 
lack of endurance and incoordination additionally limit the 
joint function in degrees.  There were signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  The IVDS does not cause any bowel or 
bladder dysfunction.  X-ray study of the spine revealed mild 
levoconvex scoliosis.  The pertinent diagnoses were 
dextrorotatory scoliosis of the lumbar spine with thoracic 
component, and thoracic degenerative joint disease.  

In response to a request for records of treatment, dated in 
January 2007, Dr. K. Davis stated that the veteran was never 
seen at their office for back pain.  

VA progress notes dated from November 2006 through October 
2007 reflect ongoing clinical evaluation and treatment for 
chronic low back pain.  An urgent care visit note, dated in 
November 2006, reflects an assessment of chronic back pain 
secondary scoliosis.  The veteran was seen in October 2007 
for complaints of low back pain and left upper calf pain with 
onset several months ago and worsening of symptoms to date.  
She stated that she had full range of motion to all her 
extremities, and does not believe that it is muscle pain and 
she has tried taking her muscle relaxant, ibuprofen and 
Piroxicam both without relief of symptoms.  It as noted that 
pain is not elicited with straight leg raising test.  +5/5 
strength bilateral lower extremities.  Deep tendon reflexes 
patellar was 2+ bilaterally.  The assessment was exacerbation 
of back pain with probable relation to scoliosis, and 
scoliosis.  

The veteran was afforded another VA examination in January 
2008, at which time she indicated that she has had back pain 
causing frequent trouble sleeping at night, pain with 
housework such as scrubbing the tubs, mopping, and sweeping.  
The veteran indicated that, in the past several months, her 
pain has been in the lower right lumbar area and in the left 
side of the thoracic back between the shoulder blades, worse 
with movement.  She gave few specifics of back pain and no 
specific details about pain down her legs.  The veteran 
reported weakness and stiffness in her neck and back.  She 
also indicated that she has had constant pain located in the 
left thoracic back; she noted that the pain travels to her 
legs.  The veteran described the pain as burning, aching, 
sharp and cramping; she rated the pain as a 6 on a scale from 
1 to 10.  The veteran indicated that the back pain can be 
elicited by movements and driving over 30 minutes, and it is 
relieved by rest and medications; she is able to function 
with medication.  The veteran reported incapacitating periods 
in June and November 2007 for a total of 10 days over the 
past 12 months.  It was noted that Dr. Davis recommended bed 
rest.  

On examination, it was noted that the veteran's posture was 
within normal limits; gait was normal.  She did not require 
any assistive device for ambulation.  The examination 
revealed no evidence of radiating pain on movement.  Muscle 
spasm was present on the left paraspinous muscles.  There was 
tenderness noted in the thoracic and lumbar areas of the 
spine.  There was positive straight leg raising on the right; 
straight leg raising was negative on the left.  There was no 
ankylosis of the lumbar spine.  Range of motion of the 
thoracolumbar spine revealed a flexion to 40 degrees with 
onset of pain at the 40 degree angle.  Extension was 10 
degrees with onset of pain at 10 degrees.  Lateral flexion 
was 20 degrees, bilateral; and rotation was 30 degrees, 
bilaterally.  After repetitive use, the joint function of the 
spine was additionally limited by pain, with fatigue and pain 
having the major functional impact.  It is not additionally 
limited by weakness, lack of endurance and incoordination.  
The examiner also noted that the above additionally limit the 
joint function by 5 degrees.  There was symmetry of spinal 
motion with normal curvatures of the spine.  There were signs 
of intervertebral disc syndrome; she had sensory deficit of 
the left anterior lower thigh, sensory deficit of the left 
lateral thigh; and sensory deficit of the left lateral leg 
and left dorsal foot.  The right lower extremity reflexes 
revealed knee jerk 1+ and ankle jerk 1+.  The left lower 
extremity reflexes revealed knee and ankle jerks of 1+.  The 
most likely peripheral nerve is the sciatic nerve.  The IVDS 
does not cause any bowel or bladder dysfunction.  There was 
no physical evidence of scoliosis on the examination.  The 
contour of the thoracic spine was normal.  

X-ray study of the thoracic spine revealed mild rightward 
convex curvature with mild degenerative disc disease of the 
mid and lower thoracic spine; and, x-ray study of the lumbar 
spine revealed mild leftward convexity with mild end plate 
osteophytosis at all lumbar levels.  The examiner noted that 
the veteran's diagnosis was changed to scoliosis of the 
lumbar spine with degenerative disc disease and 
intervertebral disc syndrome involving the left sciatic 
nerve; and, scoliosis with degenerative disc disease, 
thoracic spine.  


III.  Legal Analysis-Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's back disorder has not 
changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The veteran is presently assigned a 20 percent evaluation for 
scoliosis of the lumbar spine with degenerative disc syndrome 
involving the left sciatic nerve, and degenerative disc 
disease of the thoracic spine under Diagnostic Codes 5003-
5241.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; a 30 percent rating is awarded 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.


Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

For purposes of this case, the Board notes that under DC 5003 
for degenerative arthritis, ratings are based on the 
limitation of motion of the affected joint or joints.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  DC 5010 
states that traumatic arthritis should be rated like 
degenerative arthritis.  38 C.F.R. § 4.71(a), DCs 5003, 5010.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007).  

The veteran has been assigned a 20 percent evaluation for her 
back disability.  This evaluation contemplates forward 
flexion greater than 30 degrees or a combined range of motion 
not greater than 120 degrees.  In order to warrant a higher 
evaluation, there must be the functional equivalent of 
limitation of flexion to 30 degrees or less due to such 
factors as limitation of motion, pain on motion, weakness, or 
excess fatigability.  See DeLuca, supra.  

Based on a review of the record, the Board finds that the 
veteran does not demonstrate the criteria necessary for an 
evaluation in excess of 20 percent for her degenerative disc 
disease.  Specifically, the veteran has never demonstrated 
flexion of his thoracolumbar spine limited to 30 degrees or 
less.  At most, the veteran's forward flexion was shown to be 
limited to 40 degrees.  Even considering the effects of pain 
on use, the veteran's forward flexion has never been shown to 
be functionally limited to less than 35 degrees.  See DeLuca, 
supra.  The Board has considered the lay and medical 
evidence.  However, the veteran does not describe the 
functional equivalent of limitation of flexion to 30 degrees 
or less.  In addition, there is no evidence that the veteran 
has ever been diagnosed with ankylosis of the thoracolumbar 
spine or complained of an inability to move his spine.  
Therefore, an increase to a 40 percent disability rating is 
not warranted under the General Rating Formula for Diseases 
and Injuries of the Spine.  

With regard to intervertebral disc syndrome, the veteran must 
demonstrate incapacitating episodes lasting a total duration 
of at least four weeks during the past twelve months to 
warrant an increased rating.  In January 2006, the veteran 
reported several episodes of incapacitation, totaling 35 
days; and, in January 2008, she reported incapacitating 
periods in June and November 2007 for a total of 10 days over 
the past 12 months.  It was noted that Dr. Davis recommended 
bed rest.  However, upon contacting Dr. Davis, it was 
reported that the veteran had never been treated at that 
office for back problems.  Consequently, the veteran's 
assertions of incapacitating episodes over the past 12 months 
and prescribed bed rest are not credible.  There is no 
competent and probative evidence of record showing the 
veteran had incapacitating episodes during the appeal period, 
with bed rest that was prescribed by a physician.  Therefore, 
the Board finds that these rating criteria will not provide 
the veteran with an increased evaluation for her degenerative 
disc disease of the lumbar spine.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  

B.  Neurological deficits.

The Board has considered whether a separate rating is 
warranted under the provisions of 38 C.F.R. § 4.121a, DC 8520 
(2007) as analogous to impairment of the sciatic nerve.  
Under DC 8520, pertaining to paralysis of the sciatic nerve, 
mild incomplete paralysis warrants a 10 percent disability 
rating, moderate incomplete paralysis warrants a 20 percent 
disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating. An 80 percent disability rating 
is warranted for complete paralysis, where the foot dangles 
and drops, there is no active movement possible of the 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  

As discussed in detail above, VA medical records for the last 
several years reported the veteran's complaints of radiating 
pain.  The January 2006 VA examination did not reveal sensory 
or motor deficits of either lower extremity.  While the 
examiner noted permanent nerve root involvement, no pertinent 
neurological findings were reported.  However, the January 
2008 VA examination reported sensory deficit of the left 
anterior thigh and sensory deficit of the left lateral leg 
and dorsal foot.  The left lower extremity reflexes revealed 
knee and ankle jerks of 1+.  The findings are consistent with 
mild neuropathy and no more.  The evidence establishes 
decreased sensation and pain.  On the basis of the foregoing, 
the Board finds that the neurologic impairment associated 
with the service-connected lumbar disc disease is comparable 
to mild, incomplete paralysis of the sciatic nerve.  Hence, a 
separate 10 percent evaluation is warranted pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8520.  In reaching this 
determination, the Board has considered the guidance 
established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  Here, 
despite her complaints, there is at best some sensory 
disturbance without impairment of motor functioning or 
atrophy.  

In light of the above discussion, the Board concludes that an 
increased rating for scoliosis with degenerative disc disease 
of the lumbar spine and degenerative disc disease of the 
thoracic spine is not warranted, pursuant to the criteria for 
evaluating disabilities of the spine.  However, the Board 
finds that because the veteran's back disorder is also 
characterized by neurological manifestations including 
sensory, a separate 10 percent evaluation is warranted 
pursuant to the diagnostic code for incomplete paralysis of 
the sciatic nerve.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for scoliosis with degenerative disease of the lumbar spine, 
with degenerative disc disease of the thoracic spine, is 
denied.  

A separate evaluation of 10 percent for mild sensory 
neuropathy of the left lower extremity is granted, subject to 
the provisions governing the award of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


